On February 18, 1998, this court suspended respondent, Mary E. Papcke, a.k.a. Mary Elizabeth Papcke, Attorney Registration No. 0010560, from the practice of law for eighteen months, with twelve months stayed on conditions, pursuant to Gov.Bar R. V(6)(B)(3). On March 31,1998, this court entered an interim suspension against respondent pursuant to Gov.Bar R. V(5)(A)(4), in Supreme Court case No. 98-376, In re Mary Papcke, a.k.a. Mary Elizabeth Papcke. On February 23, 2000, this court in Supreme Court case No. 99-1888, Disciplinary Counsel v. Mary E. Papcke, a.k.a., Mary Elizabeth Papcke, dismissed Supreme Court case No. 98-376, ordered respondent to serve the remainder of her existing six-month, nonstayed suspension entered in Supreme Court case No. 97-1739, and indefinitely suspended respondent in case No. 99-1888, effective July 11, 2000, with credit for the interim suspension served from March 31, 1998, until February 23, 2000, in Supreme Court case No. 98-376. On February 2, 2001, respondent filed a petition for reinstatement in case No. 99-1888, and on August 29,2001, the Board of Commissioners on Grievances and Discipline filed its final report recommending that respondent be reinstated to the practice of law. Upon consideration thereof,
IT IS ORDERED,' sua sponte, that the suspension in case No. 97-1739 be, and hereby is, terminated.